Citation Nr: 0603758	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

As to entitlement to service connection for left and right 
knee disorders a remand is required.  The record shows that 
the veteran was treated for knee complaints at various times 
while on active duty.  Post service the veteran's left knee 
was diagnosed with arthritis (see the December 1997 VA 
examination, as well as the September 2002 diagnosis by a 
registered physician's assistant acting on behalf of Maria M. 
Pesquera, M.D.); and with post operative residuals of 
arthroscopic surgery (see the August 1997 opinion by Donald 
J. Rose, M.D.).  The post service record also shows the 
claimant being diagnosed with right knee arthritis (see the 
above diagnosis from Dr. Pesquera).  The record, however, 
does not contain a VA medical opinion addressing the 
existence of any current right knee disorder, or addressing 
the a relationship, if any, between any current knee disorder 
and service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
Unfortunately, the December 1997 VA examination benefitted 
from neither reviews of service medical records nor post-
service records.  Accordingly, further development is in 
order.
 
On remand, the veteran should be notified that the record is 
devoid of any medical evidence showing complaints, diagnoses, 
or treatment for arthritis or other knee problems for 17 
years after his separation from military service.  The 
appellant is to also be advised that the current record does 
not include any records from Harlem Hospital, and the 
Hospital for Joint Disease, where the veteran has indicated 
he was treated since leaving military service.  Since no 
reply was received after claimant was asked to complete an 
authorization form seeking treatment records from Harlem 
Hospital and the Hospital for Joint Disease, adjudication 
will go forward without these records.  The veteran is 
invited to obtain and associate with the record any relevant 
evidence, to include records from these facilities, and 
medical evidence linking the appellant's current disorders to 
his military service.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.)
 
The appellant stated in his October 1997 claim for 
compensation that he sustained an additional left knee injury 
while in the National Guard sometime in 1992 or 1993.  While 
it is unclear in which state National Guard bureau he served 
with the evidence of record does identify his unit as the 
719th Transportation Company, 369th Regiment Armory.  The 
claims file does not include National Guard records for the 
appellant, but does contain one unanswered February 1998 
letter from the RO to the New York Army National Guard 
seeking such records.  The National Personnel Records Center 
(NPRC) was contacted, but NPRC indicated in a September 1998 
response that it could not verify any dates of reserve 
component service, and NPRC suggested that for further 
information it would be more appropriate for VA to contact 
the National Guard.  On remand, an effort to obtain such 
records from the appropriate state National Guard bureau must 
be made.
 
Therefore, the appeal is REMANDED for the following:
 
1.	The RO should notify the appellant 
that the current record is devoid of 
medical evidence showing complaints, 
diagnoses, or treatment for impairments 
of either knee for the first 17 years 
following his separation from military 
service.  He is invited to obtain and 
file with the RO any relevant medical 
records during this time period, 
including, specifically, any treatment 
records from Harlem Hospital, Hospital 
for Joint Disease, as well as any medical 
evidence linking a current knee disorder 
to service.

2.	The RO is to contact the appellant to 
determine in which state National Guard 
bureau he served with during the period 
between 1992 and 1993, and thereafter to 
obtain as precise information as possible 
about the location of his unit.  
Thereupon, the RO should contact 
appropriate unit headquarters, as well as 
the 719th Transportation Company, 369th 
Regiment Armory, in order to verify the 
claimant's dates of National Guard 
service, and secure copies of all medical 
records generated during any National 
Guard service.  If any federal record is 
not available, or if the search for any 
such records otherwise yields negative 
results, the RO must prepare a written 
memorandum detailing what efforts were 
made to secure this evidence and 
detailing why further efforts would be 
futile.  

3.	After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of both knees.  The claims 
folder is to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician must 
provide answers to the following 
questions:
 
Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran has a disorder affecting 
either knee?
 
Is it at least as likely as not that 
any current knee disorder began or 
increased in severity during the 
veteran's term of active duty 
service?  
 
If arthritis, verified by X-ray, is 
diagnosed in either knee, is it at 
least as likely as not that 
arthritis was compensably disabling 
within the first year following the 
appellant's separation from active 
duty in 1977?  

4.	The RO should review the VA 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once. 

5.	Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
questions of entitlement to service 
connection for left and right knee 
disorders.  The RO is advised that it is 
to make a determination based on the 
appropriate regulations as well as any 
further changes in the VCAA, and any 
other applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

